805 Third Ave, 9th Floor New York, New York 10022 Tel. 212-838-5100 Fax. 212-838-2676 e-mail:info@sherbcpa.com Offices in New York, Florida, Beijing Certified Public Accountants EXHIBIT 16.1 May 1, 2013 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K of NuState Energy Holdings, Inc. with a Date of Report of May 1, 2013, to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K. We have no basis to agree or disagree with other statements of the Registrant contained therein. /s/ Sherb & Co., LLP Sherb & Co., LLP
